Citation Nr: 1330879	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  09-37 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether any hand or finger disability (excluding the service-connected residuals of the 4th and 5th metacarpal of the right hand and right wrist tendonitis) is part of or caused or aggravated by the Veteran's service-connected bilateral elbow disabilities.

2.  Entitlement to a compensable rating for epicondylitis of the right elbow from May 1, 2006 to May 13, 2011, and entitlement to a rating higher than 30 percent on an extra-schedular basis thereafter. 

3.  Entitlement to a compensable rating for epicondylitis of the left elbow from May 1, 2006 to May 13, 2011, and entitlement to a rating higher than 20 percent on an extra-schedular basis thereafter.  


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran retired from active military service in April 2006 with more than 20 years of active military service. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision, which in pertinent part, granted service connection for bilateral epicondylitis, and assigned noncompensable disability ratings, effective May 1, 2006.  In April 2011, the Board remanded the claims for additional development.  By a rating decision in May 2012, the Veteran's disability ratings for right and left epicondylitis were increased to 30 and 10 percent, respectively, effective May 13, 2011.  In February 2013, the Board increased the Veteran's left epicondylitis to 20 percent, effective from May 13, 2011.  

Correspondence received in July 2012 noted that The American Legion was the Veteran's representative; however, the record did not contain a valid authorization designating The American Legion as the Veteran's representative of record.  Accordingly, in November 2012, the Board requested clarification, furnished the appropriate form to appoint a new representative, and indicated to the Veteran that if he did not respond, it would be assumed he wished to represent himself.  The Veteran failed to respond and did not provide a valid authorization (VA Form 21-22 or VA Form 21-22a) signed by a representative.  Therefore, the Board finds that the Veteran is not represented at this time before VA.

In February 2013, the Board remanded the issue of whether the Veteran has hand and finger manifestations related to his service-connected elbow disabilities to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC for additional development and consideration.  Regrettably, this issue must again be remanded.  VA will notify the Veteran if further action is required.



REMAND

The Board sincerely regrets the additional delay caused by this Remand.  However, this action is necessary to ensure that all due process is met and to afford the Veteran every benefit under the laws.  

In February 2013, the Board remanded this claim for a VA examination to determine whether there is an underlying disability causing the Veteran's hand and finger symptoms, and, if so, whether the disability is part of or caused or aggravated by the service-connected bilateral elbow disability.  

In relevant part, the Board noted that the May 2011 VA examination reflects that the Veteran complained of bilateral elbow pain and persistent parasthesias, with occasional tingling and numbness in the hands and fingers.  The VA examiner noted that the Veteran said his hands and fingers feel like "water was injected" into them in describing a heavy, thick feeling that affects his hands and fingers.  The Veteran claimed that this sensation limited his functioning in that he had to grip the steering wheel differently when driving and he was unable to use a hammer for very long.  The Veteran is currently service-connected for right wrist tendonitis and residual fractures of the right and 4th and 5th metacarpal, which have been assigned separate disability ratings (these issues are not before the Board at this time).  Additionally, the Veteran underwent a VA nerve conduction study and electromyography (NCS/EMG) in June 2011, for the purpose of ruling out any neuropraxia of the ulnar nerve in the left upper extremity.  The clinician noted tenderness in the left elbow.  Muscle strength was 5/5, sensation was intact and there was no hand atrophy.  The impression was normal NCS with left elbow epicondylitis. 

In April 2013, the Veteran was scheduled for two VA examinations.  First, a neurological examination determined the Veteran does not have peripheral neuropathy or entrapment neuropathy of the upper extremities.  EMG studies were normal, and the examiner stated that the mild weakness of both hands is due to degenerative joint disease (DJD), as confirmed by x-ray findings.  Therefore, this examiner directed any additional findings to the hand and finger examination.

In the April 2013 hand and finger examination, the examiner provided a diagnosis of DJD of the hands and fingers, as stated above.  Concerning the determinative issue of causation, the examiner stated it is less likely as not due to or the result of the Veteran's service-connected disability.  By way of rationale, the examiner stated that DJD of the fingers and hands is most likely due to aging.  

The April 2013 hand and finger VA examiner did not provide an adequate rationale for the unfavorable finding.  Aside from a conclusory statement that DJD is due to aging, there was no rationale provided for why the examiner found that the Veteran's DJD was due to aging as opposed to his service-connected elbow disability.  The examiner also did not address whether or not the service-connected elbow disability aggravated the Veteran's DJD of the hands/fingers.  Consequently, the Board finds that this opinion is inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  

Additionally, in February 2013, the Board found that the record raised the issue of consideration of extraschedular ratings for the Veteran's service-connected bilateral elbow disorders.  Under the applicable VA regulations, a case may be submitted to the Under Secretary for Benefits of the Director of Compensation and Pension Service for the potential authorization of an extraschedular evaluation based upon a finding that the service-connected disorder presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  There must be sufficient evidence showing that a Veteran's disability picture is not contemplated by the rating schedule in order for the case to be referred for a determination of whether the assignment of an extraschedular rating is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

On VA examination in May 2011, the examiner determined that symptoms associated with the bilateral elbow condition were productive of "significant occupational impairment" because these interfered with the Veteran's ability to perform manual tasks, caused problems lifting and carrying, and resulted in decreased strength.  

Therefore, the Board determined that the schedular criteria may not be adequate with respect to the Veteran's bilateral elbow disorders given that the schedular criteria focus primarily on limitation of range of motion or malunion.  Additionally, as the May 2011 VA examiner has indicated that the Veteran's disability results in "significant occupational impairment", it appears that there may be marked interference with employment.  As such, Board direct the RO to consider referral of this matter to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for consideration of assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2012).  

However, to date, it does not appear that the RO has complied with the prior February 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with all remand orders.  Where any remand order was not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2013 hand and finger VA examiner for an addendum opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed DJD of the hands and fingers, bilaterally, is part of or caused or aggravated by the Veteran's service-connected bilateral elbow disabilities.  

If the April 2013 examiner is not available, arrange for an examination with another examiner.  A clear rationale for all opinions is required.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

Please note that in addressing whether or not there is a relationship between the Veteran's service-connected elbow disabilities and the DJD of the finger/hands, the examiner must address BOTH whether the service-connected elbow disability caused the DJD of the hands/fingers and whether the service-connected elbow disability aggravated the DJD of the hands/fingers.  Addressing only causation without addressing aggravation will render the opinion inadequate on its face.

2.  After the development requested above, as well as any additional development deemed necessary, has been completed, readjudicate the claims remaining on appeal considering all applicable schedular rating criteria.  The AOJ must expressly consider if the Veteran's service-connected elbow disabilities warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


